Citation Nr: 1208534	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
	
2.  Entitlement to service connection for a low back condition.

3.  Entitlement to an evaluation in excess of 10 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb.

4.  Entitlement to an evaluation in excess of 10 percent for residuals, status postoperative arthroscopy with meniscectomy of left knee. 

5.  Entitlement to entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

[The issue of entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on May 26, 2010, at Capital Regional Medical Center (Capital) is addressed in a separate decision.]

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision, which denied claims for service connection for PTSD and entitlement to TDIU; and a December 2008 rating decision, which denied service connection for back degeneration, residual of surgery, granted service connection for residuals, status postoperative repair of ulnar collateral ligament of the right thumb, assigning a 10 percent evaluation, effective May 14, 2008, and granted service connection for residuals, status postoperative arthroscopy with meniscectomy of left knee, assigning a 10 percent evaluation, effective May 14, 2008. 

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2011).  Additionally, as no claims are being denied in this determination, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims as done below. 

The issues of entitlement to an evaluation in excess of 10 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb; entitlement to an evaluation in excess of 10 percent for residuals, status postoperative arthroscopy with meniscectomy of left knee; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the Veteran's PTSD is causally or etiologically related to her active duty service.

2.  Resolving doubt in favor of the Veteran, the Veteran's low back condition is causally or etiologically related to her active duty service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

2.  Service connection for a low back condition is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for PTSD and a low back condition, the benefits sought on appeal have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

1.  Entitlement to service connection for PTSD.

The Veteran is seeking entitlement to service connection for PTSD.  Specifically, the Veteran has asserted that she was sexually harassed during service by a company commander in Fort Knox, Kentucky.  She contends that she filed a formal complaint and that she and other female soldiers who were harassed by this commander attended his court martial hearing in February 1985.  The Veteran contends that she was transferred out of her unit after she reported her commander's behavior and subsequently taunted and harassed by others.  The Veteran has also asserted that there was an incident in service where she was eating dinner with 5 or 6 mechanics and a couple of pilots and the next thing she knew she woke up naked with one of them in her hotel room.  She asserted that she believed she was drugged and raped.  

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of PTSD during active duty.  

The claims file contains a November 2010 letter from a former service member.  This service member indicated that, in February 1985, she was stationed at Fort Knox, Kentucky, and one of her jobs was the NCO in charge of female barracks.  She asserted that, at this time, several female troops brought to her attention that they felt like they were being sexually harassed by the company commander in charge of the barracks.  This service member indicated that it was her duty to report it through the chain of command, which she did.  She, the lieutenant, and other female soldiers reported to JAG several times, resulting in a military trial.  It was determined that the company commander attempted to use his position and rank for sexual harassment purposes.  On the afternoon of the trial, the lieutenant stated that he feared for their safety and ordered all the female soldiers involved in the trial to vacate the barracks, as the company commander would be coming to remove his belongings.  The Veteran was one of the female soldiers directly involved in the trial.

The claims file also contains a letter from the Veteran's mother, in which she recollected that the Veteran had to testify at a court martial during service. 

In March 2010, the Veteran underwent a VA examination.  The claims file was reviewed.  The examiner noted that the primary stressor was a subjective report of sexual harassment/assault but was not verified by the RO.  The Veteran was diagnosed with PTSD and a depressive disorder.  The examiner concluded that the Veteran's records do not support the occurrence of a military sexual assault.  A review of service treatment records do not indicate that a sexual assault occurred.  The examiner opined that the current mental health condition did not have its onset in service.  The rationale for this is that there is no evidence of a mental health diagnosis while in service.  There is no objective evidence of a mental health condition that developed within 18  months of discharge.  The first mention of a mental health diagnosis was in 2008 and that was for depression related to post-military physical problems with pain. 

In an October 2011 letter from a VA psychiatrist, it was noted that the Veteran has been seen on a regular basis for treatment of PTSD due to military sexual trauma (MST) and depression.  She was drugged and raped in 1984 by a pilot while stationed at Fort Knox during her military service.  The psychiatrist stated that it is her professional opinion that the Veteran's PTSD and depression are directly related to the MST that occurred while she served in the military.  

In an April 2010 VA medical record, the Veteran was diagnosed with PTSD.  In this treatment record, she indicated that her compensation and pension interview was a joke and only lasted 10 minutes.  In a September 2009 VA medical record, the Veteran reported being drugged and raped by a pilot in Fort Knox in 1984.  She was diagnosed with PTSD.  On a September 2009 VA psychosocial assessment, the Veteran reported that she was a victim of sexual assault and harassment in service and was diagnosed with PTSD.

The Board has considered the fact that the March 2010 VA examiner opined that the Veteran's current mental health condition did not have its onset in service.  However, there is no evidence that the Veteran had a pre-existing psychiatric condition prior to service, the claims file contains a letter from a former service member providing some corroboration for the Veteran's reports of sexual harassment during service by a company commander, and the claims file contains a letter from a VA psychiatrist who treats the Veteran indicating that the Veteran's PTSD and depression are directly related to the MST that occurred while she served in the military.  For these reasons the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's PTSD was caused by her active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's PTSD.

2.  Entitlement to service connection for a low back condition.

The Veteran is seeking entitlement to service connection for a low back condition.  Specifically, she has asserted that her back hurts from years of sitting in a helicopter as a crew chief and from working as a door gunner and a mechanic in service.  She has also asserted that she has a back condition secondary to her service-connected left knee disability. 

A review of the Veteran's service treatment records reveals that she complained of low back pain in a February 1985 service treatment record.  She was noted as having a muscle spasm.  

In an October 2011 private medical record from Tallahassee Orthopedic Clinic, a physician indicated that he performed a medical examination and went over the history of the Veteran.  The physician noted that the Veteran currently has a problem with spine arthritis, which the physician thinks is probably a failed fusion attempt to salvage a failed artificial disc in the spine with secondary radiculopathy down the lower extremity causing her constant pain in both the back and the lower extremity.  The physician stated that she reviewed the Veteran's military records and some of her medical records and was able to spend about 30 minutes going over her story with her and examining her.  In short, the physician opined that she thinks that all of her spine problems are related to her military service.  She had no pain in her lower extremity until an injury occurred while getting out of a helicopter in 1984.  Even after the tibia fracture healed, she continued to have horrible left lower extremity pain.  It was not until she underwent spine surgery in 2005 that she became pain free.  To the physician, this makes it almost certain that a spine injury occurred at the time of her leg injury that caused all this left lower extremity pain which was undiagnosed until 2003 and then treated successfully in 2005.  Unfortunately, her artificial disc failed, and she had to have a second surgery.  Before the artifical disc was revised, it dislocated or subluxated into the spinal canal causing cauda equina and probably permanent nerve injury.  In short, now she is left with chronic pain in her back that is going to be very difficult to fix and a neurologic problem that will probably never resolve.  This physician concluded by noting that, again, based on the story of her having no problems until the helicopter injury, he thinks it is almost certainly from a military injury.  The physician stated that he feels it is almost 100 percent the cause of her current condition, and unfortunately he is not sure her current condition will ever really get significantly better.  It is also likely that her problem will only get worse as she probably has increased stresses at the levels of motion above her fusion and pseudoarthrosis that will probably only get worse over time. 

In a July 2010 discharge summary from Shands Hospital at the University of Florida, the Veteran was diagnosed with dislodged L4-L5 total disk arthroplasty.  In a July 2009 VA medical record, the Veteran was noted as having lumbar pain and having had a lumbar fusion in 2005. 

In a letter from the Veteran's parents, they attested to the fact that she had no major injuries, broken bones, or back problems prior to going into active duty service.  They also indicated that they believed her abnormal gait due to an in-service knee injury caused additional strain on her back resulting in deterioration. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the low back cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  

In this case, there is no evidence that the Veteran had a pre-existing back injury prior to service, the service treatment records reflect that she complained of back pain, she has a current back disability, and the claims file contains a private medical opinion specifically indicating that an in-service injury resulted in the Veteran's current back condition.  For these reasons, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's low back condition was caused by her active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's low back condition.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a low back condition is granted.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 10 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb; entitlement to an evaluation in excess of 10 percent for residuals, status postoperative arthroscopy with meniscectomy of left knee; and entitlement to entitlement to TDIU.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for entitlement to an evaluation in excess of 10 percent for residuals, status postoperative arthroscopy with meniscectomy of left knee, the Veteran specifically asserted at the September 2011 hearing that this disability has worsened since the most recent VA examination in 2008.  The Veteran also asserted at the September 2011 hearing that her service-connected residuals, status postoperative repair of ulnar collateral ligament of the right thumb has worsened since the most recent VA examination in 2008.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, these claims must be remanded in order to afford the Veteran a VA examination to determine the current severity of both her residuals, status postoperative repair of ulnar collateral ligament of the right thumb and her residuals, status postoperative arthroscopy with meniscectomy of left knee.

With regard to the claim for entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

In this case, as noted above, the Veteran is currently being granted service connection for a low back condition and PTSD.  These disabilities have yet to be assigned disability ratings.  Therefore, the Board must defer consideration on the issue of entitlement to TDIU until the appropriate ratings have been assigned to the Veteran's newly service-connected PTSD and low back condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Veteran should be provided a VA examination for the proper assessment of her claim for entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the Veteran should be scheduled for a VA examination to determine whether she is precluded, by reason of her service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Furthermore, as the issue of entitlement to TDIU relates to all service-connected disabilities, the Board finds that all relevant private treatment records must be obtained.  Specifically, a request should be made for the medical records from Valley General Medical Hospital referenced in the October 2009 and September 2010 release forms.  

Finally, the RO should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record relating to the claims on appeal.  Attempts should be made to obtain any available medical records from Valley General Medical Hospital referenced in the October 2009 and September 2010 release forms.  The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.  

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of her residuals, status postoperative repair of ulnar collateral ligament of the right thumb.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner should be a different examiner than the one who conducted the November 2008 VA examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion.  The examiner should comment as to whether the right thumb exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to her service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the right thumb is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  The complete rationale for any opinions expressed should be provided.

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of her residuals, status postoperative arthroscopy with meniscectomy of left knee.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner should be a different examiner than the one who conducted the November 2008 VA examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for the left knee, as well as whether the Veteran has experienced ankylosis, recurrent subluxation or lateral instability, dislocated or removed cartilage, locking, effusion, pain, impairment of the tibia or fibula, or genu recurvatum.  The examiner should comment as to whether the left knee exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to her service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  The complete rationale for any opinions expressed should be provided.

5. Schedule the Veteran for an appropriate VA examination for her claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding her recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of her service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected PTSD; low back condition; residuals, status postoperative repair of ulnar collateral ligament of the right thumb; residuals, status postoperative arthroscopy with meniscectomy of left knee; and tinnitus should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to these claims.  In the event that the claims are not resolved to the satisfaction of the Veteran, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


